





January 8, 2018




Stuart Turk

PO Box 562

Richmond Hill Ont. Canada

L4B 4R6







Re: Side Letter Agreement regarding the Promissory Notes by and between Two
Hands Corporation (hereinafter the "Company") and you




Dear Sirs:




This Side Letter Agreement ("Agreement") entered into on the date of this
letter, by and between the Company and you will serve to amend and add certain
terms to the Promissory Notes issued by Two Hands Corporation (the "Note").
Between July 28, 2014 and December 31, 2017;




The balances at December 31, 2017 are $178,053.43 and $66,011.72




Totalling ($244,065.15). Capitalized terms used herein which are not otherwise
defined shall have the same meaning as those given to them in the Note.




For good and valuable consideration, both parties agree that the Note will

be amended as follows:




CONVERTIBLE SECURED PROMISSORY NOTE




ISSUE AMOUNT                                                    U.S.
 $244,065.15

FACE AMOUNT                                                     U.S.
 $292,878.18

INTEREST RATE                                                   20% per year

ISSUANCE DATE                                                   January 8, 2018




FOR VALUE RECEIVED, Two Hands Corporation, a Delaware corporation (the
“Company"), hereby promises to pay The Cellular Connection, Ltd, (the "Holder")
the Face Amount, subject to further adjustment as described below, in such
amounts, at such times and on such terms and conditions as are specified herein
(this "Note").




Article 1.  Advancement and Fees




The Company agrees to pay The Holder the sum of Two Hundred and Ninety Two
Thousand Eight Hundred and Seventy Eight Dollars and Eighteen cents
($292,878.18) upon the issuance of this Note for advancements made by the
Holder.




Article 2.  Maturity




The Face Amount of this Note is payable December 31, 2018 (the "Maturity Date").




Notwithstanding any provision to the contrary in this Note, the Company may pay
in full to the Holder the Face Amount, or any balance remaining thereof, in
readily available funds at any time and from time to time without penalty
("Prepayment").




Article 3.  Interest




The outstanding Face Amount of the Note shall increase by 20% on January 1,
2019. The outstanding Face Amount of the Note shall increase by another 20% on
January 1, 2020 and again on each one year anniversary of until the Note has
been paid in full.








--------------------------------------------------------------------------------

Article 4.  Collateral




The Holder may elect to secure a portion of the Company's assets not to exceed
200% of the Face Amount of the Note, including, but not limited to, accounts
receivable, cash, marketable securities, equipment, building, land or inventory
(the "Collateral").




Article 5.  Defaults and Remedies




Article 5.1.  Events of Default




An "Event of Default" or "Default" occurs if the Company does not pay the Face
Amount of this Note within five (5) business days after the Maturity Date.




Upon the occurrence of an Event of Default, the Holder may:




* Transfer any or all of the Collateral into its name, or into the name of its
nominee or nominees;




* Exercise all corporate rights with respect to the Collateral, including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, amalgamation, reorganization, recapitalization or other
readjustment of the Company thereof, or upon the exercise by the Company of any
right, privilege or option pertaining to any of the Collateral, and, in
connection therewith, to deposit and deliver any and all of the Collateral with
any committee, depository, transfer agent, registrar or other designated agent
upon such terms and conditions as it may determine, all without liability except
to account for property actually received by it; and




* Subject to any requirement of applicable law including, for greater certainty,
the Personal Property Security Act (Ontario), sell, assign and deliver the whole
or, from time to time, any part of the Collateral at the time held by the
Holder, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as the Pledgee in its sole discretion may determine, or as may be required by
applicable law.




Article 5.2 Conversion Privilege




(a) The company shall have the right to convert the Note into shares of the
Company's common stock (the "Common Stock") at any time prior to the Maturity
Date.  The number of shares of Common Stock issuable upon the conversion of the
Note shall be determined pursuant to Article 5.3.  Any fractional shares that
occur as a result of conversion shall be rounded up or down, as the case may be,
to the nearest whole share.




(b) In the event all or any portion of the Note remains outstanding on the
Maturity Date (the "Residual Amount"), the unconverted portion of such Note will
automatically be converted into shares of Common Stock on such date in the
manner set forth in Article 5.3.




Article 5.3 Conversion Procedure.




(a) The Residual Amount may be converted, in whole or in part, any time and from
time to time, prior to the Maturity Date. Such conversion shall be effectuated
by the Company, issuing a signed notice of conversion (the "Notice of
Conversion"). The date on which the Notice of Conversion is effective
("Conversion Date") shall be deemed to be the date on which the Holder has
received from the Company a facsimile or original of the signed Notice of
Conversion. Notwithstanding the above, any Notice of Conversion received on or
after 4:00 P.M. EST shall be deemed to have Been received the following business
day (receipt being via a confirmation of the time such facsimile to the Holder
is received).




(b) Common Stock to be Issued - Upon any conversion of the Note, and upon
receipt by the Holder or its attorney of a facsimile or original of the
Company's signed Notice of Conversion, the Company shall instruct its transfer
agent to issue stock certificates without restrictive legends or stop transfer
instructions, if at that time the aforementioned registration statement
described in Article 5.1 has been declared effective (or with proper restrictive
legends if the registration statement





--------------------------------------------------------------------------------

has not as yet been declared effective), in such denominations to be specified
at conversion representing the number of shares of Common Stock issuable upon
such conversion, as applicable.  In the event that the Note is aged and deemed
sellable under Rule 144, the Company shall, upon a Notice of Conversion,
instruct the transfer agent to issue free trading certificates without
restrictive legends, subject to other applicable securities laws.  The Company
is responsible for all costs associated with the issuance of the shares,
excluding, but not limited to, fees associated with the opinion letter, FedEx of
the certificates and any other costs that arise.  The Company shall act as
registrar and shall maintain an appropriate ledger containing the necessary
information with respect to the Note.  The Company warrants that no
instructions, other than these instructions, have been given or will be given to
the transfer agent and that the Common Stock shall otherwise be freely resold,
except as may be set forth herein or subject to applicable law.




(c) Conversion Rate - The Conversion Price for the Note shall be set at $0.0001




(d) Nothing contained in the Note shall be deemed to establish or require the
payment of interest to the Holder at a rate in excess of the maximum rate
permitted by governing law.  In the event that the rate of interest required to
be paid exceeds the maximum rate permitted by governing law, the rate of
interest required to be paid thereunder shall be automatically reduced to the
maximum rate permitted under the governing law and such excess shall be returned
with reasonable promptness by the Holder to the Company.




(e) It shall be the Company's responsibility to take all necessary actions and
to bear all such costs to issue the Common Stock as provided herein, including
the responsibility for the delivery of an opinion letter to the transfer agent,
if so required.  The Holder shall be treated as a shareholder of record on the
date Common Stock is issued to the Holder. If the Holder shall designate another
person as the entity in the name of which the stock certificates issuable upon
conversion of the Note are to be issued prior to the issuance of such
certificates, the Holder shall provide to the Company evidence that either no
tax shall be due and payable as a result of such transfer or that the applicable
tax has been paid by the Holder or such person. Upon surrender of any Notes that
are to be converted in part, the Company shall issue to the Holder a new Note
equal to the unconverted amount, if so requested in writing by the Holder.




(f) Within five (5) business days after receipt of the documentation referred to
above in Article 5.2, the Company shall deliver a certificate for the number of
shares of Common Stock issuable upon the conversion.  In the event the Company
does not make delivery of the Common Stock as instructed by the Holder within
five (5) business days after the Conversion Date, then in such event the Company
shall pay to the Holder one percent (1%) in cash of the dollar value of the
amount remaining on the Note after said conversion, compounded daily, per each
day after the fifth (5th) business day following the Conversion Date that the
Common Stock is not delivered to the Holder.




The Company acknowledges that its failure to deliver the Common Stock within
five (5) business days after the Conversion Date will cause the Holder to suffer
damages in an amount that will be difficult to ascertain. Accordingly, the
parties agree that it is appropriate to include in this Note a provision for
liquidated damages.  The parties acknowledge and agree that the liquidated
damages provision set forth in this section represents the parties' good faith
effort to quantify such damages, and, as such, agree that the form and amount of
such liquidated damages are reasonable and will not constitute a penalty.  The
payment of liquidated damages shall not relieve the Company from its obligations
to deliver the Common Stock pursuant to the terms of this Note.




(g) The Company shall at all times reserve (or make alternative written
arrangements for reservation or contribution of shares) and have available all
Common Stock necessary to meet conversion of the entire amount of the Note then
outstanding.  If, at any time the Company does not have sufficient authorized
but unissued shares of Common Stock (or alternative shares of Common Stock as
may be contributed by stockholders of the Company) available to effect, in full,
a conversion of the Note (a "Conversion Default," the date of such default being
referred to herein as the "Conversion Default Date"), the Company shall issue to
the Holder all of the shares of Common Stock which are available, and the Notice
of Conversion as to any Note requested to be converted but not converted (the
"Unconverted Note") may be deemed null and void upon written notice sent by the
Company.  The Company shall provide notice of such Conversion Default ("Notice
of Conversion Default") to the Holder, by facsimile within three (3) business
days of such default (with the original delivered by overnight mail or two day
courier), and the Holder shall give notice to the Company by facsimile within
five (5) business days of receipt of the original Notice of Conversion Default
(with the original delivered by overnight mail or two day courier) of its
election to either nullify or confirm the Notice of Conversion.








--------------------------------------------------------------------------------

The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect, in full, a conversion
of the Note will cause the Holder to suffer damages in an amount that will be
difficult to ascertain.  Accordingly, the parties agree that it is appropriate
to include in this Note a provision for liquidated damages.




(h) If, by the fifth (5th) business day after the Conversion Date of any portion
of the Note to be converted (the "Delivery Date"), the transfer agent fails for
any reason to deliver the Common Stock upon conversion by the Company and after
such Delivery Date, the Holder purchases, in an open market transaction or
otherwise, shares of Common Stock (the "Covering Shares") solely in order to
make delivery in satisfaction of a  sale of Common Stock by the Holder (the
"Sold Shares"), which delivery such Holder anticipated to make using the Common
Stock issuable upon conversion (a "Buy-In"), the Company shall pay to the
Holder, in addition to any other amounts due to the Holder pursuant to this
Note, and not in lieu thereof, the Buy-In Adjustment Amount (as defined below).
 The "Buy In Adjustment Amount" is the amount equal to the excess, if any, of
(x) The Holder's total purchase price (including brokerage commissions, if  any)
for the Covering Shares over (y) the net proceeds (after brokerage commissions,
if any) received by the Holder from the sale of the Sold Shares.  The Company
shall pay the Buy-In Adjustment Amount to the Holder in immediately available
funds within five (5) business days of written demand by the Holder.  By way of
illustration and not in limitation of the foregoing, if the Holder purchases
shares of Common Stock having a total purchase price (including brokerage
commissions) of $11,000 to cover a Buy-In with respect to shares of Common Stock
it sold for net proceeds of $10,000, the Buy-In Adjustment Amount which the
Company will be required to pay to the Holder will be $1,000.




(i) The Company shall defend, protect, indemnify and hold harmless the Holder
and all of its shareholders, officers, directors, employees, counsel, and direct
or indirect investors and any of the foregoing person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement, collectively, the "Article
5.3(i) Indemnitees") from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Article
5.3(i) Indemnitee is a party to the action for which indemnification hereunder
is sought), and including reasonable attorneys' fees and disbursements (the
"Article 5.3(i) Indemnified Liabilities"), incurred by any Article 5.3(i)
Indemnitee as a result of, or arising out of, or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in this Note or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any breach of any covenant, agreement or
obligation of the Company contained in this Note or any other certificate,
instrument, or document contemplated hereby or thereby, (iii) any cause of
action, suit, or claim brought or made against such Article 5.3(i) Indemnitee by
a third party and arising out of or resulting from the execution, delivery,
performance, or enforcement of the Note or any other certificate, instrument, or
document contemplated hereby or thereby, (iv) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Common Stock underlying the Note, or (v) the status of the
Holder or holder of the Note as an investor in the Company, except insofar as
any such misrepresentation, breach or any untrue statement, alleged untrue
statement, omission, or alleged omission is made in reliance upon and in
conformity with written information furnished to the Company by the Holder which
is specifically intended by the Holder to be relied upon by the Company,
including for use in the preparation of any such registration statement,
preliminary prospectus, or prospectus, or is based on illegal trading of the
Common Stock by the Holder. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.  The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
the Holder may have, and any liabilities the Holder may be subject to.




(j) Furthermore if the Company elects to convert any portion of the outstanding
balance of the Note(s) into shares of the Company's common stock it may do so at
any time at its sole option.  The number of Common Stock issued may not have the
Holder's common stock Holdings exceed 9.9% of the Company at any time.




Article 6.  Mergers




The Company shall not consolidate or merge into, or transfer all or
substantially all of its assets to, any person, unless such person assumes in
writing the obligations of the Company under this Note and immediately after
such transaction no Event of Default exists.  Any reference herein to the
Company shall refer to such surviving or transferee corporation and the
obligations of the Company shall terminate upon such written assumption.
 Failure to do so will constitute an Event of Default under this Note and the
Holder may immediately seek to take actions as described under Article 5 of this
Note.




Article 7.  Notices








--------------------------------------------------------------------------------

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Note must be in writing and will be deemed to
have been delivered (i) upon receipt, when delivered personally, (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party),
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in  each case properly addressed to the party to receive the
same.




Article 8.  Time




Where this Note authorizes or requires the payment of money or the performance
of a condition or obligation on a Saturday or Sunday or a holiday in which the
United States Stock Markets ("US Markets") are closed ("Holiday"), or authorizes
or requires the payment of money or the performance of a condition or obligation
within, before or after a period of time computed from a certain date, and such
period of time ends on a Saturday or a Sunday or a Holiday, such payment may be
made or condition or obligation performed on the next succeeding business day,
and if the period ends at a specified hour, such payment may be made or
condition performed, at or before the same hour of such next succeeding business
day, with the same force and effect as if made or performed in accordance with
the terms of this Note.  A "business day" shall mean a day on which the US
Markets are open for a full day or half day of trading.




Article 9.  No Assignment




This Note shall not be assigned.




Article 10.  Rules of Construction




In this Note, unless the context otherwise requires, words in the Singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender.  The numbers and
titles of sections contained in this Note are inserted for convenience of
reference only, and they neither form a part of this Note nor are they to be
used in the construction or interpretation hereof.  Wherever, in this Note, a
determination of the Company is required or allowed, such determination shall be
made by a majority of the Board of Directors of the Company and, if it is made
in good faith, it shall be conclusive and binding upon the Company and the
Holder.




Article 11.  Governing Law




The validity, terms, performance and enforcement of this Note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
State of Delaware applicable to agreements that are negotiated, executed,
delivered and performed solely in the State of Delaware.




Article 12.  Waiver




The Holder's delay or failure at any time or times hereafter to require strict
performance by Company of any undertakings, agreements or covenants shall not
waiver, affect, or diminish any right of the Holder under this Note to demand
strict compliance and performance herewith. Any waiver by the Holder of any
Event of Default shall not waive or affect any other Event of Default, whether
such Event of Default is prior or subsequent thereto and whether of the same or
a different type.  None of  the undertakings, agreements and covenants of the
Company contained in this Note, and no Event of Default, shall be deemed to have
been waived by the Holder, nor may this Note be amended, changed or modified,
unless such waiver, amendment, change or modification is evidenced by an
instrument in writing specifying such waiver, amendment, change or  modification
and signed by the Holder.




Article 13.  Senior Obligation




The Company shall cause this Note and all other existing Notes with the Holder
("Holder's Debt") to be senior in right of payment to all other indebtedness of
the Company.




Article 14.  Miscellaneous




(a) All pronouns and any variations thereof used herein shall be deemed to refer
to the masculine, feminine, impersonal, singular or plural, as the identity of
the person or persons may require.





--------------------------------------------------------------------------------




(b) Neither this Note nor any provision hereof shall be waived, modified,
changed, discharged, terminated, revoked or canceled, except by an instrument in
writing signed by the party effecting the same against whom any change,
discharge or termination is sought.




(c) This Note may be executed in two or more counterparts, all of which taken
together shall constitute one instrument. Execution and delivery of this Note by
exchange of facsimile copies bearing the facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Note by such
party.  Such facsimile copies shall constitute enforceable original documents.




(d) This Note represents the FINAL AGREEMENT between the Company and the Holder
and may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties, there are no unwritten oral agreements among the
parties.




(e) The execution, delivery and performance of this Note by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Certificate of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the By-laws, or (ii) conflict with, or
constitute a material default (or an event which with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture mortgage, indebtedness or instrument to which the Company or
any of its Subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree, including United States federal and state
securities laws and regulations and the rules and regulations of the principal
securities exchange or trading market on which the Common Stock is traded or
listed (the "Principal Market"), applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.




Any misrepresentations shall be considered a breach of contract and Default
under this Note and the Holder may seek to take actions as described under
Article 5 of this Note.




IN WITNESS WHEREOF, the Company has duly executed this Note as of the Issuance
Date first written above.







Two Hands Corporation

 

Stuart Turk

 

 

 

 

 

 

/s/ Nadav Elituv

 

/s/ Stuart Turk

Title: CEO, Two Hands Corporation

 

 









